IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2427 Disciplinary Docket No. 3
                                          :
JOSEPH S. CHIZIK                          :   Board File No. C1-17-287
                                          :
                                          :   (Supreme Court of New Jersey, D-76
                                          :   September Term 2016)
                                          :
                                          :   Attorney Registration No. 24776
                                          :
                                          :   (Out of State)


                                       ORDER


PER CURIAM


      AND NOW, this 1st day of February, 2018, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal

discipline, Joseph S. Chizik is disbarred from the practice of law in the Commonwealth

of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.